internal_revenue_service number release date index number -------------------------------- ---------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-118651-07 date date --------------------------- ----------------------------- --------------------- -------------------------------- ------- ------- ------------------------- ---------------------- ------------------------ --------------------- legend legend taxpayer llc1 llc2 town mall year year accountant lender date date dear ----------------- this letter responds to your request for an extension of time to make an election under sec_108 of the internal_revenue_code code specifically you have requested an extension to make an election under sec_108 and sec_1_108-5 of the income_tax regulations regulations to exclude income resulting from the discharge of qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property taxpayer an individual is a managing member of a state limited_liability_company llc1 that was formed for the sole purpose of managing and investing in a state limited_liability_company llc2 llc2 was created for the purpose of owning operating and redeveloping town mall in year llc2 filed a voluntary chapter petition under the united_states bankruptcy code in year the bankruptcy trustee trustee directed llc2 to sell town mall to an unrelated third party in order to receive assets to be used to satisfy llc2’s outstanding obligations based on taxpayer’s plr-118651-07 experience and discussions with accountant taxpayer anticipated that the sale of town mall would result in gain and did not anticipate that the sale would result in cancellation_of_indebtedness_income cod to llc1 llc2 or taxpayer several times during year and on later occasions taxpayer and accountant made unsuccessful requests to the trustee and his counsel to the state receiver and his counsel and to the lender and his counsel to obtain information relating to the sale of town mall and the trustee’s payment of llc2’s outstanding obligations accountant advised taxpayer that until the information was obtained from trustee llc1 llc2 and taxpayer could not file complete and accurate returns for year taxpayer timely filed his income_tax return for year without the information relating to the sale of town mall it was not until date that taxpayer obtained the information relating to the sale of town mall only after receipt of the required information did taxpayer and accountant realize that the net_proceeds from the sale of town mall did not discharge all of the outstanding obligations and resulted in cod income to taxpayer for year accountant informed taxpayer that cod income could be deferred through an election to treat the debt as qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property by the deferred cod amount by filing form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment with the service accountant advised taxpayer that because form_982 was not attached to the year income_tax return taxpayer must request an extension of time to make an election under sec_108 and sec_1_108-5 shortly thereafter taxpayer filed this request for an extension of time on date taxpayer filed his amended year income_tax return and attached form_982 taxpayer and accountant have submitted affidavits consistent with the above facts sec_108 of the code provides that gross_income does not include any amount includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides that the taxpayer must make an election to take advantage of the exclusion provided by sec_108 sec_1_108-5 of the regulations provides that the election under sec_108 is made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income excludible from gross_income under sec_108 the election is made on form_982 sec_301_9100-1 though sec_301_9100-3 of the regulations on procedure and administration provides the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably plr-118651-07 and in good_faith under sec_301_9100-3 and granting relief will not prejudice the interests of the government under sec_301_9100-3 under the facts as represented we conclude that taxpayer acted reasonably and in good_faith under sec_301_9100-3 and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 accordingly based solely on the facts as represented and the applicable law the service grants taxpayer an extension to file a late election under sec_108 and sec_1_108-5 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted or facts assumed in support of the requested ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter does not rule on whether the income at issue is properly treated as cancellation_of_indebtedness_income this letter also does not rule on whether the income can be excluded from gross_income under sec_108 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely donna j welch senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
